          Case 1:19-cv-05727-JPO Document 75 Filed 05/08/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 EDWARD BANKS,
                                Plaintiff,
                                                                   19-CV-5727 (JPO)
                     -v-
                                                                         ORDER
 MCGLYNN, HAYS & CO., INC. et al.,
                       Defendants.


J. PAUL OETKEN, District Judge:

       Plaintiff Edward Banks filed this employment discrimination suit on June 19, 2019.

(Dkt. No. 1.) All Defendants were served between August 16, 2019, and August 23, 2019. (See

Dkt. Nos. 20, 21, 22, 23, 24 25.) No Defendant made an appearance, however, and no response

to the complaint was filed in the allotted time. The Clerk of Court entered default. (See Dkt.

Nos. 51, 52, 53, 54, 55, 56.) Plaintiff subsequently moved for default judgment. (See Dkt. No.

57.) At this point, counsel for Defendants contacted the Court, filed an answer to the complaint,

and requested that the default be excused. (See Dkt. Nos. 61, 64, 65.) After a conference with

counsel for the parties, the Court excused the default and set a discovery schedule. (Dkt. No.

70.)

       Plaintiff now seeks an interim award for attorney’s fees incurred because of Defendants’

default. Plaintiff seeks $15,173 in fees incurred because of the default itself, and an additional

$8,558 in fees incurred in order to prepare the application for attorney’s fees. (Dkt. No. 73 at 1.)

Defendants oppose the application. (Dkt. No. 74.)

       The calculation of a reasonable fee award begins with the “lodestar” amount, which is

determined by multiplying the reasonable number of hours expended by a reasonable hourly rate.

See Simmons v. N.Y.C. Transit Auth., 575 F.3d 170, 174 (2d Cir. 2009). Plaintiff’s counsel,



                                                 1
          Case 1:19-cv-05727-JPO Document 75 Filed 05/08/20 Page 2 of 4



Laurie Elene Morrison, claims an hourly rate of $525. (Dkt. No. 73 at 3.) The Court adjudges

this rate to be unreasonable for the principal of a small firm in this district. Accord Martinez v.

N.Y.C. Health & Hosps. Corp., No. 15-CV-515, 2017 WL 6729296, at *5 (S.D.N.Y. Dec. 28,

2017) (“[Plaintiff] requests an hourly rate of $425 for Morrison. . . . We have considered

Morrison’s submissions and find that . . . an hourly rate of $350 is appropriate.”). The claimed

hourly rate is also inappropriate because Morrison claims fees for a quotidian task: preparing a

motion for default judgment. See, e.g., Guo v. Tommy’s Sushi, Inc., No. 14-CV-3964, 2016 WL

452319, at *6 (S.D.N.Y. Feb. 5, 2016) (reducing award of attorney’s fees because partner’s

timesheets “reflect[ed] not only partner-level work, but also associate- and even paralegal-level

work”). Thus, in accord with other courts in this district, the Court concludes that an hourly rate

of $350 is reasonable for Morrison.

        As for the number of hours worked, Morrison claims 28.9 hours spent on the motion for

default judgment and an additional 16.3 hours spent on the application for attorney’s fees. The

former figure is unreasonable. “The time and labor required for seeking a judgment by

default . . . as well as the level of skill required to perform the legal tasks in connection with it,

are . . . de minimis.” Days Inn Worldwide, Inc. v. Amar Hotels, Inc., No. 05-CV-10100, 2008

WL 2485407, at *9 (S.D.N.Y. June 18, 2008). Morrison presents no reason to think that the

motion for default judgment in this case posed any exceptional challenges. Accordingly, the

Court determines that the 28.9 hours spent on the motion was unreasonable. Cf. Flores v.

Martinez, No. , 2017 WL 1497954, at *2 (E.D.N.Y. Apr. 26, 2017) (“27.5 hours appears to be an

unreasonable expenditure of time for a default judgment resolution on a wage complaint, . . .

representing more than double what courts in this district have previously found reasonable.”).




                                                   2
           Case 1:19-cv-05727-JPO Document 75 Filed 05/08/20 Page 3 of 4



A 50% reduction in the hours expended on the motion for default judgment is therefore

warranted. See id.

       The latter figure is also unreasonable. As a general matter, “applications for fees on fees

must be carefully scrutinized.” N.Y. Times Co. v. Central Intelligence Agency, 251 F. Supp. 3d

710, 715 (S.D.N.Y. 2017). Here, Morrison spent 16.3 hours of a total 45.2 hours solely on the

fee application — an astonishing 36%. That is “unreasonably excessive.” Baird v. Boies,

Schiller & Flexner LLP, 219 F. Supp. 2d 510, 525 (S.D.N.Y. Aug. 28, 2002) (Chin, J.) (holding

that “bill[ing] nearly one-third of the total number of hours expended on the case for time spent

preparing and defending [a] fee application” was “unreasonably excessive”). Rather, “courts

within the Second Circuit have awarded fee application awards in the range of eight to twenty-

four percent of the total time claimed.” Id. And, again, this particular application for fees did

not involve particularly complex facts or difficult legal arguments. See Jennette v. City of New

York, 800 F. Supp. 1165, 1171 (S.D.N.Y. 1992) (reducing application for fees on fees because

the fee application “w[as] not particularly difficult to draft”). Accordingly, the Court concludes

that a fees-on-fees award of no more than 24% of the total time allowed — i.e., 4.5 hours of a

total 18.95 hours — is warranted.

       In sum, Plaintiff’s application for a total fee award of $23,730 is denied. Cf. Days Inn

Worldwide, 2008 WL 2485407, at *10 (“No reasonable paying client would be willing to pay

$20,057.54 in attorney fees for a simple case, such as this, involving a settled area of law and no

complex issues, in which the defendant failed to plead or otherwise defend.”). The lodestone

amount is $6,632.50.1 Thus, Plaintiff is awarded an attorney’s fee of $6,632.50.




       1
         This amount was arrived at by multiplying the sum of 14.45 hours and 4.5 hours by an
hourly rate of $350.

                                                 3
          Case 1:19-cv-05727-JPO Document 75 Filed 05/08/20 Page 4 of 4



      The Clerk of Court is directed to close the motions at Docket Numbers 57,2 73, and 74.

      SO ORDERED.

Dated: May 8, 2020
       New York, New York

                                            ____________________________________
                                                       J. PAUL OETKEN
                                                   United States District Judge




      2
          Docket Number 57 is Plaintiff’s now-moot motion for default judgment.

                                               4
